Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with David Thompson on April 6, 2016.
The application has been amended as follows:
Claims 1, 6, 8, 11 and 16 have been amended and claims 2-4 and 12-14 have been cancelled.
In particular,
Claim 1 has been amended as follows:
		  1. (Currently Amended)  A wireless network data communication system, comprising:
	a plurality of electronic slave nodes, each slave node having assigned thereto a transmission time interval and configured to transmit data based on its assigned transmission time interval; and
	an electronic central processing unit in signal communication with the slave nodes, the central processing unit configured to receive transmitted data from the slave nodes, and to identify a given slave node from among the plurality of slave nodes based on a comparison between an arrival time at which transmitted data was received and the transmission time intervals assigned to each slave node, the transmission time intervals assigned to each slave node being different from one another,
	wherein the plurality of slave nodes include:
	a repeater node located at a direct communication distance from the central processing unit that allows the repeater node to electrically communicate directly with the central processing unit; and
an extended node in signal communication with the repeater node, while located beyond the direct communication distance, and
wherein the repeater node is configured to transmit data from the extended node to the central processing unit,
wherein the central processing unit is configured to identify the given slave node without requiring additional identification information transmitted by the given slave node, and
wherein the given node is identified in response to the arrival time matching the transmission time interval assigned to the given node.


Claims 2-4 are canceled.
Claim 6 has been amended as follows:
    	  6. (Currently Amended)  The wireless network data communication system of claim 1 

Claim 8 has been amended as follows:
     	 8. (Currently Amended)  The wireless network data communication system of claim 1 

Claim 11 has been amended as follows:
		11. (Currently Amended)  A method of synchronizing a plurality of electronic slave nodes installed in a wireless communication network system, the method comprising:
	establishing direct signal communication between an electronic central processing unit and at least one slave node that is located at a direct communication distance from the central processing unit;
	assigning each slave node among the plurality of slave nodes a transmission time interval , the transmission time interval assigned to each slave node being different from one another;
	transmitting data from a given slave node among the plurality of slave nodes at its assigned data transmission interval; 
	identifying, via the central processing unit, the given slave node based on a comparison between an arrival time at which transmitted data was received by the central processing unit and the transmission time intervals assigned to each slave node, the given slave node being identified without requiring additional identification information transmitted by the given slave node;
identifying, by the central processing unit, the given slave node in response to the arrival time matching the transmission time interval assigned to the given node;
locating an extended node beyond the direct communication distance; 
establishing signal communication between at least one slave node located less than or equal to the direct communication distance such that the at least one slave node operates as a repeater node; and
relaying transmitted data from the extended node to the central processing unit using the repeater node at the direct communication distance.

Claims 12-14 are canceled.
Claim 16 has been amended as follows:
      16. (Currently Amended)  The method of claim 11 


Response to Arguments
Regarding objection to the drawings, applicant’s arguments, see page 7 paragraphs 2-3, filed April 26, 2021, with respect to the drawings have been fully considered and are persuasive. The objection to the drawing have been withdrawn in view of the replacement drawings filed 4/26/2021.

Regarding 35 U.S.C. 103(a) applicant’s arguments, see page 7 paragraphs 4 – page 8, filed April 26, 2021, with respect to claims 1, 6-11 and 16-20 have been fully considered and are persuasive. The 35 U.S.C. 103(a) rejections of claims 1, 6-11, and 16-20 have been withdrawn, in view of above Examiners amendment.

Allowable Subject Matter
Claim(s) 1, 6-11, and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1, and 11 are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious the following italic limitations:
In claims 1, and 11 … the central processing unit configured to receive transmitted data from the slave nodes, and to identify a given slave node from among the plurality of slave nodes based on a comparison between an arrival time at which transmitted data was received and the transmission time intervals assigned to each slave node, the transmission time intervals assigned to each slave node being different from one another, wherein the plurality of slave nodes include: 	a repeater node located at a direct communication distance from the central processing unit that allows the repeater node to electrically communicate directly with the central processing unit; and an extended node in signal communication with the repeater node, while located beyond the direct communication distance, and wherein the repeater node is configured to transmit data from the extended node to the central processing unit, wherein the central processing unit is configured to identify the given slave node without requiring additional identification information transmitted by the given slave node, and wherein the given node is identified in response to the arrival time matching the transmission time interval assigned to the given node… and in combination with other limitations recited as specified in claims 1, and 11.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Mehta (US Pub. No.: 2007/0253021) discloses a fluid infusion system as described herein includes a number of local "body network" devices, such as an infusion pump, a handheld monitor or controller, a physiological sensor, and a bedside or hospital monitor. The body network devices can be configured to support communication of status data, physiological information, alerts, control signals, and other information between one another. In addition, the body network devices can be configured to support networked communication of status data, physiological information, alerts, control signals, and other information between the body network devices and "external" devices, systems, or communication networks. The networked medical devices are configured to support a variety of wireless data communication protocols for efficient communication of data within the medical device network. In addition, the wireless medical devices may be configured to support a number of dynamically adjustable wireless data communication modes to react to current operating conditions, application-specific data content, or other criteria.
Gu (US Pub. No.: 2010/0202303) discloses a ranging method is described for measuring distance between a central node and an equipment node in a beacon wireless personal area network. At the beginning stage, the central node calculates the parameters needed in the ranging operation and sends these parameters to the equipment nodes by beacon frames. Equipment nodes, in turn, send ranging frames at time slots assigned thereto according to the information received in the beacon frames. The central node calculates beacon frame flight time by recording the sending time and the arrival time of the ranging frame, and then calculates the distance between the central node and the equipment node. For nodes failing in the ranging procedure, the ranging parameters are changed according to failing reasons and the above procedure is repeated until a ranging result is received without failure.
Xhafa (US Pub. No.: 2014/0355502) discloses A device and method for controlling radio power in a wireless sensor network. A wireless sensor device includes a wireless transceiver, a white list generator, and power control logic. The wireless transceiver is configured to transmit and receive via a wireless sensor network. The white list generator configured to identify wireless sensor nodes that communicate directly with the wireless sensor device via the wireless sensor network, to identify time slots assigned for communication between the wireless sensor device and each of the identified wireless sensor nodes, and to create and maintain a list of the identified wireless sensor nodes and corresponding time slots. The power control logic is configured to power the transceiver for reception of transmissions from each identified wireless sensor node based on the identified time slots corresponding to the identified wireless sensor node provided in the list.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469